Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 6, 2022

                                     No. 04-19-00737-CR

                                       Aidan VITELA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5942
                         Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
       Appellant’s motion for rehearing is currently due on May 12, 2022. See TEX. R. APP. P.
49.4. He requests a 45-day extension of time.
        Appellant’s motion is granted. Appellant’s motion for rehearing is due on June 21,
2022.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court